Fullerton, C. J.
(dissenting). Inasmuch as this court has heretofore adopted the rule that mandamus will lie to compel an officer who has levied upon personal property of a judgment debtor to turn hack to such debtor the property which he has the right to claim and does claim as exempt, and inasmuch as the merits of such a controversy can he tried under the statutory writ of mandamus, I am willing to adhere to the rule so adopted, notwithstanding I think it an application of the writ not warranted hy the common law, nor contemplated hy the statutes. I cannot assent, however, to the second position taken in the opinion, namely, that § 5255 of Bal. Code furnishes an exclusive remedy for contesting the validity of an exemption claim where the value of the property claimed is all that is in contest. The statute cited does not in terms provide that the remedy therein provided for shall he exclusive *557of this question, and, as was said by this court in Christ Church v. Beach, 7 Wash. 65 (33 Pac. 1053), quoting from Sutherland on Statutory Construction, “Where a statute gives a new remedy for a right existing and en-forcible either at common law or in equity, and contains no negative, express or implied, of the old remedy, the new one provided by it is cumulative, and the party may elect between the two.” This being the rule, the judgment creditor, through the officer levying the writ, had a right to contest the validity of the debtor’s claim to the property by showing at the hearing on the writ that it grossly exceeded in value the amount allowed as exempt under the statute. As the trial court refused to allow him to contest the claim on this ground, I think the judgment should be reversed.